DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-5, 7-10, 12-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claims 1, 8 and 15.  Specifically, independent claims are directed to a golf club head comprising at least one weight port at the sole having first and second section.  At least one first weight portions is coupled to the first section and at least one second weight portion is coupled to the second section (or has a shape the complements the sections – claim 1, or fastens thereto – claim 8). Moreover, the first weight portion is adhered to the first section by epoxy, wherein the first weight portion includes a central through-bore to provide air relief or relief for excess epoxy.  This arrangement enables interchangeability and customization of the club weight distribution, optimizing the club to a player’s preferred MOI and CG.  One having ordinary skill in the art would not have found it obvious to modify a traditional golf club weighting system in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lo (US Pat. No. 5,154,424).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711